Title: To James Madison from William C. C. Claiborne, 27 September 1804
From: Claiborne, William C. C.
To: Madison, James


(Private)
Dear Sir,
New-Orleans Septr 27h. 1804.
In my Letter of the 25th. I mentioned the Illness of Mrs. Claiborne, and my little Daughter: They have since been called to the Abodes of rest and happiness. My misfortunes have been uncommonly great; to loose in the same Day my whole family was indeed a heavy affliction. But my God willed it, and I must submit with fortitude and Resignation.
I have received your Letter of the 30th. Ultimo, together with the various Commissions enclosed, and will acknowledge it (officially) by the next Post. I am Dear Sir, With great respect Your sincere friend!
William C. C. Claiborne
